                      Case 2:20-cv-00966-JAD-DJA Document 27
                                                          26 Filed 02/11/21
                                                                   02/10/21 Page 1 of 2



                1    Paul T. Trimmer
                     Nevada State Bar No. 9291
                2    Lynne K. McChrystal
                     Nevada State Bar No. 14739
                3    JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                4    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                5    Fax: (702) 921-2461
                     Email: paul.trimmer@jacksonlewis.com
                6    Email: lynne.mcchrystal@jacksonlewis.com

                7    Attorneys for Plaintiff
                     SP Plus Corporation
                8

                9
                                                 UNITED STATES DISTRICT COURT
              10
                                                         DISTRICT OF NEVADA
              11

              12     SP PLUS CORPORATION,
                                                                  Case No.: 2:20-cv-00966-JAD-DJA
              13                    Plaintiff,
                                                                  STIPULATION AND ORDER FOR
              14            v.                                    DISMISSAL WITH PREJUDICE

              15     GENERAL TEAMSTERS, AIRLINE,
                     AEROSPACE, AND ALLIED EMPLOYEES,
              16     WAREHOUSEMEN, DRIVERS,
                     CONSTRUCTION, ROCK AND SAND,
              17     LOCAL UNION NO. 986,

              18                    Defendant.

              19
                     GENERAL TEAMSTERS, AIRLINE,
              20     AEROSPACE, AND ALLIED EMPLOYEES,
                     WAREHOUSEMEN, DRIVERS,
              21     CONSTRUCTION, ROCK AND SAND,
                     LOCAL UNION NO. 986,
              22
                                    Counter-Claimant,
              23
                            v.
              24
                     SP PLUS CORPORATION,
              25
                                    Counter-Defendant.
              26

              27            IT IS HEREBY STIPULATED AND AGREED by and between the parties and respective

              28

JACKSON LEWIS P.C.
    LAS VEGAS
                      Case 2:20-cv-00966-JAD-DJA Document 27
                                                          26 Filed 02/11/21
                                                                   02/10/21 Page 2 of 2



                1    counsel, that the above-entitled case be dismissed with prejudice, each party to bear its own

                2    attorneys’ fees and costs.

                3           Dated this 10th day of February 2021.

                4    LAW OFFICE OF EDWARD GLEASON, JACKSON LEWIS P.C.
                     PLLC
                5
                            /s/ Edward M. Gleason, Jr.                       /s/Paul T. Trimmer
                6    Edward M. Gleason, Jr.,                          Paul T. Trimmer, NV SBN 9291
                     Admitted Pro Hac Vice                            Lynne K. McChrystal, NV SBN 14739
                7    1101 30th Street, NW, Suite 500                  Joshua A. Sliker, NV SBN 12493
                     Washington, DC 20007                             300 S. Fourth Street, Suite 900
                8                                                     Las Vegas, Nevada 89101
                     Nathan R. Ring, Nevada Bar No. 12078
                9    NOVARA TESIJA & CATENACCI, PLLC                  Attorneys for Plaintiff and Counter-Defendant
                     3960 Howard Hughes Parkway, Suite 500
              10     Las Vegas, Nevada 89169
              11     Attorney for Defendant and Counterclaimant
              12

              13                                                    ORDER

              14            Based on the parties' stipulation [ECFIT
                                                                   No.
                                                                     IS26]
                                                                        SOand good cause appearing, IT IS HEREBY
                                                                           ORDERED.
                     ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees
              15
                     and costs. Today's status conference is VACATED. The Clerk of Court is directed to
                     CLOSE THIS CASE.                             UNITED STATES DISTRICT JUDGE
              16

              17                                                 Dated:
                                                                _________________________________
              18                                                U.S. District Judge Jennifer A. Dorsey
                                                                Dated: February 11, 2021
              19
              20

              21

              22

              23

              24

              25

              26

              27

              28

JACKSON LEWIS P.C.
    LAS VEGAS                                                         2
